The contract appears to me ambiguous; not only ambiguous in the dictionary sense, but ambiguous in a way that the recognized rules of law are helpless to clarify and resolve. If its meaning could, in fact, be arrived at by the mere application of legal principles, such as are set forth in the majority opinion, there would be no difficulty in agreeing with my colleagues that it is not ambiguous in the sense contemplated by the Code, § 38-502, which permits the introduction of aliunde proof to arrive at the meaning intended by the parties to an ambiguous contract. Surely it ought not to be said that the stated consideration of $35,000 can be arbitrarily or capriciously brushed aside. As I understand the majority opinion, such is not the intent of its ruling. The majority opinion treats the stipulated $35,000 consideration in the light of two different interpretations. The first division of the opinion holds that the contract necessarily means that the $35,000 consideration was stated merely by way of recital setting forth the inducement by which and under which the vendor agreed to sell the entire described timber at $12.50 per thousand feet. The second division of the opinion treats the stated $35,000 on the assumption that it set forth the amount of the purchase-price of the timber conveyed. Under the latter assumption, it is not contended that such a stated purchase-price consideration, when taken together with the other provision that the timber must be accounted for at $12.50 per thousand feet, would not fix and determine the quantum of the *Page 681 
timber conveyed. In dealing with the meaning of the contract on this latter assumption, the second division of the majority opinion weighs the statement of the $35,000 purchase-price consideration in the balance and finds it wanting, as compared in force with other provisions of the contract setting up the quantum of the property sold. In doing this, it makes application of stated legal principles, and in effect altogether discards the stipulation as to the purchase-price consideration in favor of other provisions I could well agree with the treatment embodied in the first division of the majority opinion, if the one and only reasonable interpretation of the agreement was that the vendor in consideration of the sum of $35,000 had agreed to sell all the timber on certain described land at a certain designated price per thousand feet. Under any such enforced construction, it would not be necessary to apply the principle that the stated consideration of a contract can ordinarily be inquired into, since under such an interpretation the subject-matter and quantum of the property sold would be unequivocally described and measured independently of any statement of the consideration which induced the vendor to enter upon an otherwise completeagreement. But, as I see it, this is not the only reasonable interpretation which the language of the contract permits, nor do I understand that the vendee so contends, but on the contrary he, by his evidence embodied in the record, in point of fact repudiates the idea that it was intended that he was to pay the sum merely for the privilege of obtaining a contract for the purchase of the timber at $12.50 per thousand. The $35,000 stipulation, which can not be simply ignored, may just as readily be taken to mean that it represents, not the consideration for entering upon the contract, but the purchase-price of the timber conveyed, and that it therefore measures the quantum of timber sold from the described tract at the stated price of $12.50 per thousand feet. Under either view, the timber involved would have to be definitely described. Under such latter interpretation, the statement of the $35,000 consideration, or purchase-price, does not have to be ignored or repudiated, but can be given full effect. Under such an interpretation, the statement of the purchase-price consideration can not be brushed aside by legal construction in determining the quantum of the timber sold. This for the very simple reason that, under such a construction, the consideration is what measures *Page 682 
the quantum of the property conveyed. While it is true that ordinarily the consideration of a contract can be inquired into, it has always been recognized that such can not be done, nor can the consideration be questioned or impeached, when it is stated, not as a mere recital, but as a part of the terms and conditionsof the agreement itself. Byrd v. Marietta Fertilizer Co.,127 Ga. 30 (56 S.E. 86); Ramsey-Fender Motor Co. v. Chapman,46 Ga. App. 385 (168 S.E. 92). As is conceded in the majority opinion, in a contract for the purchase and sale of property the stated consideration ordinarily and usually and refers to the purchase-price of the thing conveyed. Especially would it seem that such a construction can reasonably be implied in this case where the consideration is stated, not as $1 or $5 or $10, but the immense sum of $35,000; and where the contract, in providing for periodical payments of $5000, and in referring to the last of such payments, states as follows: "until there remains only approximately $5000 worth of timber left to be cut under the terms of the lease as herein before first provided for."
(Italics mine.) What does the remaining uncut timber, "as first provided for" by the contract, mean? The very first provision of the contract sets up the consideration of $35,000. Later the contract explains the quantum of the property conveyed under the "lease" by further providing that the timber shall be accounted for at $12.50 per thousand. It thus appears that one ordinary, natural, and reasonable interpretation of the lease is that it "first provided" the consideration for the property sold, and then stipulated the price per thousand of the timber conveyed, thus making certain both the consideration to be paid and the quantity of timber intended to be embraced. Under such a view, the contract clearly speaks for itself and needs no interpretation, nor will it permit any. While I agree that the contract is susceptible to the first of the two stated interpretations, must we decide that it is the only interpretation, and thus resolve the present controversy in favor of the vendee as to what timber was covered by the lease by thus holding, not only in the absence of any such contention by the vendee, but in contradiction of his own evidence? It is true that it can not be said that the contract is altogether definite as to which kind of timber was to be cut. All sorts seem to have been lumped together under a fixed price of $12.50 per thousand, with the result that, under either of the two interpretations *Page 683 
which have been mentioned, the purchaser could have picked out the tracts or parcels of more valuable timber (assuming that some are more valuable than others) and could have left the parcels of the less valuable kind uncut. The agreement appears wholly ambiguous as to which of the two mentioned reasonable but antagonistic constructions, either of which is plain if it be accepted, the contract was intended to speak; and the rules of law as to the construction of contracts being helpless to interpose for the purpose of determining which was in fact in the minds of the parties, the only possible recourse was that permitted by the trial judge under the provisions of the Code, § ; 38-502. This section allows the admission of aliunde proof to answer a riddle which the law itself is unable to solve. *Page 684